Citation Nr: 1713905	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-37 133	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for adjustment disorder.



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law 



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for an acquired psychiatric disorder, claimed as depression, anxiety, and mood swings.  A March 2012 rating decision granted service connection for posttraumatic stress disorder (PTSD), effective the date of the Veteran's original claim of service connection for an acquired psychiatric disorder; a March 2012 supplemental statement of the case (SSOC) continued the denial of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Veteran's appeal was remanded by the Board in January 2017 for additional development.  

The Board notes that the Veteran's appeal previously included diagnoses of major depressive disorder, anxiety disorder, adjustment disorder, and mood disorder, claimed as secondary to the service-connected post-traumatic stress disorder (PTSD), diabetes mellitus, and/or hypertension.  However, in a February 2017 Decision Review Officer (DRO) decision, the DRO granted an increased evaluation of PTSD with secondary depressive disorder, claimed as major depression, anxiety disorder, and mood swings, essentially including diagnoses of major depressive disorder, anxiety disorder, and mood disorder as part of the Veteran's service-connected psychiatric disability.  As that grant did not represent a total grant of the benefits sought on appeal, as reflected by the continued denial of service connection for adjustment disorder in a February 2017 SSOC, the claim with respect to the diagnosis of adjustment disorder remains before the Board, and the issue has been characterized accordingly.  




FINDING OF FACT

The evidence of record is at least in equipoise that the Veteran's adjustment disorder is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for adjustment disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of:  (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   
Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence:  (1) of a disability for which service connection is sought; (2) of a disability that is already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends generally that adjustment disorder developed secondary to service-connected PTSD, diabetes mellitus, and/or hypertension. 

The Veteran was afforded VA psychiatric examinations in August 2010, December 2014, and February 2017.  On August 2010 VA examination, the Veteran was diagnosed with PTSD and adjustment disorder with mixed anxiety and depressed mood.  The examiner noted that the Veteran's adjustment disorder was manifested in moderate to severe anxiety and depressive symptoms secondary to his chronic medical problems.  The examiner also opined that the diagnosed PTSD and adjustment disorder were not related.  However, the examiner did not differentiate what symptoms were attributable to each diagnosis. 

On December 2014 VA examination, the Veteran was diagnosed with PTSD and adjustment disorder with mixed anxiety and depressed mood.  The examiner indicated that it was not possible to differentiate what portion of the Veteran's occupational and social impairment attributed to each diagnosis.  The examiner noted that both diagnoses are classified in the DMS-5 trauma and stressor related disorders section.  Additionally, "[b]oth disorders involve exposure to a traumatic or stressful event," and "[b]oth disorders are characterized by an anxiety or fear based response to the traumatic or stressful event."

On February 2017 VA examination, the Veteran was diagnosed with PTSD, unspecified depressive disorder and unspecified neurocognitive disorder, but not adjustment disorder.  The examiner indicated that while it was possible to distinguish some of the Veteran's symptoms based on each diagnosis, many of the Veteran's mental symptoms could be the result of any or all of his diagnosed conditions.  The examiner noted that depression manifested in symptoms of sadness, loss of interest, crying more and other depressive symptoms and was most likely due to a combination of PTSD related problems and to his chronic medical problems.  The examiner indicated that the Veteran's mild neurocognitive disorder manifested in memory related symptoms and could also be due to both PTSD and depression as well as to a specific cognitive disorder.  The examiner indicated that other symptoms experienced by the Veteran, including panic attacks and chronic sleep impairment, were associated with PTSD.  The examiner stated that efforts to separate specific symptoms further based on different diagnoses would be speculative.  
 
Upon review of the record as a whole, it appears that while the Veteran's psychiatric disability has been variously diagnosed; all symptoms have been associated (or overlap) with his service-connected psychiatric disability.  Thus, to the extent that those symptoms have received various diagnoses during the appeal period, service connection for all applicable diagnoses is warranted.  Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran's adjustment disorder, diagnosed during the appeal period, is etiologically related to his military service, or to service-connected disability, and that service connection for adjustment disorder is warranted.


ORDER

Service connection for adjustment disorder is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


